IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: THE THIRTY-FIFTH STATEWIDE : No. 197 MM 2014
INVESTIGATING GRAND JURY          :
                                  :
                                  :
PETITION OF: ATTORNEY GENERAL, :
KATHLEEN G. KANE                  :




                                         ORDER


PER CURIAM
      AND NOW, this 20th day of January, 2015, upon the subsequent request of

Petitioner and the Answer of the Special Prosecutor, and with the agreement of the

Supervising Judge, the Motion to File Under Seal is DENIED, and the Prothonotary is

DIRECTED to unseal all the filings in this matter.